R-322
                                                        <i,   !~~,
                                                                                      3Q35
                                        OFFICE           OF
                       THE .ATTORXEFGENE~
                                      AUSTIN.TEXAS
PRICE   DANIEL
ATTCJRNEYGENERAL
                                        Afwil      25, 1947

         Hon. George W. Cox, H. D.
         State Health Off.icer
         Texas State’ Board of Health
         Austin, Texas,           Opinion No. V-162
                                            Re’:   Exemp$lon of Insecticide
                                                   which has been registered
                                       _’          with then Commissioner of
                                                   Agriculture ,~ as agricul-
                                                   tural insect Iclde, from
                                                   registration    with the State
                                                   Health Officer    as livestock
         Dear Sir:                                 ~insect icide .
                        We refer   to- your request       of April   .ll,,    1947,
         for   an opinion      on the,question:
                          “&ether   or not bangagricultural      insec-
                   ticide and fungicide      is exempt from registra-
                   tion under the Texas Livestock Remedy Act,
                   known as Senate Bill No. 75, if such agri-
                   cultural   insecticide    and fungicide     is also
                   advertised    as a livestock    insectiaide     in
                   view: of Section 4 (e) of the Texas Live-
                   stock Remedy Act, which reads as follows:
                    ‘Nothing fin this Act shall ‘apply to any pro-
                   duct ‘registered    with the Commissioner of
                   A riculture’ under the provisions        of Chapter /
                   98, Ac t s of the Regular Session of.the         48th
                   Iegi~slature. ’”
                     Your inquiry and other communlcat Ions con-
         cerning it; reflect     that Agricultural    Insecticide     and
         Fungicide Association     manufactures agricultural       lnsec-
         ticides   and f,ungicides which have been properly regis-
         tered, as such, with the Commissioner of Agriculture,
         and are being sold under ‘proper labels,       but are being
         advertised   by the manufacturers,     as livestock     lnsecti-
         cldes.
                   “Chapter 98, Acts of the hegular  Session of
         the 48th Legislature” and the “Texas Livestock Remedy
         Act, known as Senate Bill No. 75,” referred  to in your
Eon. Ceor’ge W. Cox, M. D.,         Page 2, V-162


question,     are now known as Articles   135b-1 and 192-1,
respectively,     in Vernon’s Civil Statutes    and will be
referred    to in this opinion by such article     numbers.
             Article  135b-1, of Vernon’s           Civil   Statutes,
was enacted     in 1943, ,.,and is entitled:
                 “An Act to prevent fraud in the scale
         of agricultural      insecticides        and, .funglcides
         by providing for the branding or ,label+g
         of such products sold under this Act; pro-.
        hlblt ing the adulteration,,          misbranding or
         misrepresent at ion of agrlcult Ural insect l-
        ,cldes and fungicides;        providing for the
         coloring, of .certaM      .agricultural       ,insecti-
         tides and fung$cides.; defining certain words,
         terms ‘and phrases,; providing for reglstra-
  ‘. ‘, ‘tion iith ~the Comnilssioner of Agriculture
        and ,for, forfeitnre      and cancellation          of reg-
         istrat ion by ,suit la, the name of the State
         of Texas; providing for the examination and :
         analysis of agricultural           lnsectlc.idesand
         fungicides;     providing ,for the admlnlstra-
         tlon of this Act by the, .~CommQsioner of Ag-
         rlculture;    describing     the powers and duties
         of, the. .Commisa-ioner of ,.AgriauJt ure and the
         State C@mist ; prov.idlng for registration,
         fees, and disposition       thereof;       approprlatlng
         funds~ .to admiaistar      this ,Act; providing pea-,
         alties’ and ,fine’s ,for the violation            of .any
         provision. :of this. Act; providing for the
         search and ?eleuxy of any agricultural                  ia-
         sect$cide~s or ~funglcldes. sunder .oe,rtain, c)-.
         c,umstances; providing ~for the condemnation :
         and forfeiture      of such lnseoticides           and
         fungicides    by legal process;          exemptiag re-.
         tail. dealers from .re.glstration           of ,products
         and payment of registration             fees under, cer-
         tain conditions;      exempting household insec-
         t.icide,s,~ disinfectants      and deodorants :from
         provisions    ,of Act,;’ providing for a saving
         clqIse , and decla.ring an ,emerge,noy.‘! ~,,
             Article  192-in, of. Vernonis         Civ’il   Stat ute~s
was enacted     in 1945, and is entitled:           ~~ ‘,
             “An’Aat reguiat lag ‘the ‘ma&fact ure,
      sale offering    to sell and labeling   of live-
      st.ock .remedlesj providing. for registration

                                                              _,         I
Hon. George W. Cox, W. D.,       Page 3, V-162


     with State Health Officer;    providing for
     fees; providing for enforcement;     provid-
     ing penalties;   providing a saving clause;
     allocat lng fees ; appropsiat ing funds; and
     declaring  an emergency.
          The saving    clause    in that law is as follows:
            “Nothing in this’ Act shall apply to
     any product registered      with the Commission-
     er’ of Agriculture     under the provisions of
     Chapter 98, Acts of the Regular Session OS
     the 48th Legislature.”      (Art. 192-1, V.C.S.)
     &phasls     added)
            We are of the opinion that the express excep-
tlon af “anx prodnct registered    with the Commissioner of
Agriculture    as made in Article  192-l of Vernon’s Civil
Statutes,   removes such product, which has been properly
registered   with the Commissioner of Agriculture,   from
all of the provisions   of Article  192-1, so that such
product la not required to be agafn registered     with
State Health Officer.
                           SUMMARY
            Article    135b-1, V. C. g., requires reg-         =
     lstration     of insecticides     and fungicides
     with the Commissioner of Agriculture          before
     being offered for sale In Texas.           Thereafter,
     the Legislature       enacted Article   192-1, V.C.S.,
     requlrlng     livestock    remedies to be registered
     with the State Health Officer,         excepting such
     products as are registered         with Commissioner
     of Agriculture . When a product Is properly
     registered      under Article   135b-1, such excep-
     t 1% exempts it from registration          with the
     State Health Officer.
                                   Yours very truly,

                    1947     ATTO-      QFiNERAL
                                               OF TEXAS



                             BY
                                          W.
WTW:dr:mrj                                       Assistant